Citation Nr: 1110431	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-12 361	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for service-connected bilateral tibial stress fractures currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in St. Louis, Missouri dated in August 2006 and October 2007 that denied service connection for tinnitus, bilateral hearing loss, and degenerative joint disease of the lumbar spine, and denied an increase in a 10 percent rating for service-connected bilateral tibial stress fractures.  

A notice of disagreement was received from the Veteran in February 2008 as to all of the above issues, and in February 2009, a statement of the case was promulgated regarding these issues.  In his April 2009 substantive appeal, the Veteran said he only wished to appeal the issues of service connection for degenerative joint disease of the lumbar spine, and entitlement to an increased rating for bilateral tibial stress fractures.  He therefore withdrew his appeal as to the issues of service connection for tinnitus and bilateral hearing loss, and they are not in appellate status.  38 C.F.R. § 20.204 (2010).

In an August 2010 rating decision, the RO granted service connection for lumbar degenerative disc disease.  Accordingly, this issue is no longer in appellate status.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1990 to June 1992.

2.  On December 17, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
M. E. LARKIN 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


